department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-163579-03 date june internal_revenue_service number release date index number ---------------------------------------- ---------------------------- ----------------------------------------- --------------------- -------------------------------- ------------------------------- - re --------------------------------------- re --------------------------------------- ---------------------------------------------------- legend decedent ---------------------- spouse ---------------------- daughter -------------------------------------- date ------------------ date ---------------------- date ---------------------- year ------- trust ---------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- state statute -------------------------------------------- amount ------------ amount --------------- amount ------------ amount ------------ dear ---------------- this is in response to a letter dated date and prior correspondence requesting a ruling that the severance of trust is a qualified_severance under sec_2642 of the internal_revenue_code code and an extension of time under ' and of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 facts the facts submitted and representations made are as follows decedent died on date survived by spouse articles iv and v of decedent’s will dated date provide that decedent’s residuary_estate be divided pursuant to a formula into a marital trust and a credit_shelter_trust the credit_shelter_trust was initially funded with amount and the marital trust was funded with amount both the credit_shelter_trust and the marital trust provide for the distribution of all income to spouse during her life both trusts also provide the trustee with discretion to distribute principal to spouse for her support and maintenance upon the death of spouse the credit_shelter_trust is to be added to the marital trust and held in further trust for the benefit of the decedent’s only child daughter on the schedule m of decedent s form_706 united_states estate and generation-skipping_transfer_tax return the executor checked the box to elect qtip treatment for the marital trust on the schedule r the executor allocated amount of decedent’s generation-skipping_transfer gst_exemption to the credit_shelter_trust and amount to the marital trust the executor however inadvertently failed to make a reverse_qtip_election under ' a with respect to the marital trust and otherwise to divide the marital trust to reflect the allocation of gst_exemption these errors were discovered in year state statute authorizes a trustee without court authorization to sever any trust on a fractional basis into two or more separate and identical trusts for any reason each separate trust must be held and administered upon the identical terms and conditions of the trust from which it was severed the separate trust created by the severance must be treated as a separate trust for all purposes from the date the severance is effective the effective date of the severance may be retroactive to a date before the date in which the trustee exercises such power pursuant to state statute on date the trustee divided the marital trust on a fractional basis into two separate shares a gst exempt share and a nonexempt share the exempt share consists of that fraction of the fair_market_value of the marital trust on the date of severance equal to amount divided by amount the nonexempt share consists of that fraction of the fair_market_value of the marital trust on the date of severance equal to minus amount divided by amount a ruling is requested that the severance of marital trust is a qualified_severance under sec_2642 in addition an extension of time under sec_301_9100-1 and sec_301_9100-3 is requested for making a reverse_qtip_election under sec_2652 with respect to the gst exempt share of the marital trust law and analysi sec_3 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowable under ' or ' with respect to such property provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 as in effect for decedents dying before date sec_2652 provides that for purpose of chapter the term transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_2652 provides in pertinent part that in the case of any trust with sec_2642 was enacted as part of the taxpayer relief act of and provides for the qualified_severance of a_trust for gst tax purposes sec_2642 a is effective in the case of severances occurring after date and provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst tax purposes sec_2642 provides that for purposes of sec_2642 the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance pursuant to sec_2642 may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the internal_revenue_service sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-163579-03 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election pursuant to state statute on date the marital trust was divided on a fractional basis in accordance with the applicable_fraction of the marital trust into two separate shares the gst exempt share and the nonexempt share state statute provides that each separate trust must be held and administered upon the identical terms and conditions of the trust from which it was severed under these circumstances we conclude that the date severance is a qualified_severance under sec_2642 therefore assuming the gst exempt share and the nonexempt share are funded as described above the gst exempt share will have an inclusion_ratio of zero and the nonexempt share will have an inclusion_ratio of finally based on the facts and representations made we have determined that the standards of and have been met therefore we rule that an extension of time to make a reverse_qtip_election with respect to the gst exempt share is granted until days from the date of this letter the reverse_qtip_election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return the severance may be reported by filing a statement identifying a the trust that is severed the name of the transferor of the trust the date of creation the tax identification_number and the inclusion_ratio with respect to the trust before severance and b the new trusts created as a result of the severance the name and tax identification_number of the new trusts the fraction of trust assets received by each trust and the inclusion ratios with respect to the new trusts both the form and the statement are filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 enclosure copy for sec_6110 purposes copy of this letter sincerely heather c maloy associate chief_counsel passthroughs and special industries
